974 F.2d 1339
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. THOMAS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-2410.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1992.

1
Before KEITH and BATCHELDER, Circuit Judges, and HOOD, District Judge.*

ORDER

2
William A. Thomas appeals a district court order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


3
Thomas filed an application with the Secretary, alleging that he suffered from the residuals of a cancerous tumor behind his right ear.   Following a hearing, the administrative law judge (ALJ) determined that Thomas was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.   Thomas then filed a complaint seeking judicial review of the Secretary's decision.   Over Thomas's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendant.   Thomas has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on September 16, 1991, as adopted by the district court in its order filed on October 21, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation